UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1293



GLORIA WILLINGHAM,

                                            Plaintiff - Appellant,

          and


CARL JACKSON,

                                                         Plaintiff,

          versus


GRAHAM BUCK, Officer; DOUGLAS A. CROOKE,

                                           Defendants - Appellees,

          and


SHERRY A. BASSETT, Officer; OFFICER BRIAN; J.
THOMAS MANGER; FAIRFAX COUNTY BOARD OF
SUPERVISORS;   COUNTY  OF   FAIRFAX;  ANTHONY
GRIFFIN,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:00-cv-02053-CMH)


Submitted:   June 30, 2006                 Decided:   July 21, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Gloria Willingham, Appellant Pro Se. David John Fudala, Fairfax
Virginia; Robert Marvel Ross, COUNTY ATTORNEY’S OFFICE, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Gloria Willingham appeals the district court’s judgment

entered in favor of the Defendant in accordance with the jury

verdict in her civil rights trial.         We have reviewed the record and

Willingham’s claims and find no reversible error. We find no error

with the admission of the testimony challenged by Willingham.

Accordingly, we affirm. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -